          Case 1:20-cv-00186-SAB Document 29 Filed 09/02/20 Page 1 of 1

 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7       CAROLYN BROWN,                                 Case No. 1:20-cv-00186-SAB
 8                       Plaintiff,                     ORDER REQUIRING REMOTE
                                                        APPEARANCES AT SETTLEMENT
 9            v.                                        CONFERENCE
10       PROPERTY AND CASUALTY
         INSURANCE COMPANY OF                           Date: September 30, 2020
11       HARTFORD,                                      Time: 9:30 a.m.

12                       Defendant.
13

14           A settlement conference in this matter is currently scheduled on September 30, 2020, at

15   9:30 a.m. before the undersigned. In light of the coronavirus (COVID-19) outbreak and the

16   evolving coronavirus protocols, the Court finds that the parties shall appear remotely via Zoom

17   for the settlement conference.1 Counsel for the parties shall contact Courtroom Deputy, Esther

18   Valdez, at (559) 499-5788 or evaldez@caed.uscourts.gov for the video and dial-in information.

19
     IT IS SO ORDERED.
20
21        Dated:   September 2, 2020                          /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
     1
27           Unless otherwise permitted in advance by the Court, the attorneys who will try the case
     along with the parties and the person or persons having full authority to negotiate and settle the
28   case, on any terms, shall appear at the conference.
                                                       1
